Appeal by Kelly Publishing Company, employer, and National Casualty Company, carrier, from findings, award and decision of the Workmen’s Compensation Board in favor of claimant. Claimant sus*967tained three injuries. One of these injuries occurred on March 5, 1936. Compensation therefor was paid over a period and a lump sum award for future disability was accepted and the case closed. The second and third injuries were sustained in June, 1941, and November, 1941. The Workmen’s Compensation Board found that the injuries of June, 1941, and November, 1941, were the sole cause of and causally related to the disability subsequent to June, 1941. The record justifies the award. Decision affirmed, with costs to the Workmen’s Compensation Board. All concur. [See 271 App. Div. 757.]